DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  63/004,304, filed on 04/02/2020, and is hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 06/22/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Chou et al., (US 2017/0347122A1) (hereinafter Chou) (cited by IDS) in view of Gao et al. (WO 2020/057530A1) (hereinafter Gao) (cited by IDS).
	Regarding claim 1, Chou discloses a method of point cloud geometry decoding in a point cloud decoder (e.g. see abstract; Figs. 3a-4b), comprising: 
	receiving, by processing circuitry and from a coded bitstream for a point cloud that includes a set of points in a three-dimensional (3D) space (e.g. see abstract, paragraphs 0007-0010: multiple points or set of points; paragraphs 0065, 0102; also see Figs. 5-7, 11-14), first signaling information being indicative of partition information of the point cloud (e.g. see paragraphs 0008, 0062, 0083: indicator, flag or signal; paragraphs 0130-0133: indicators of whether points are occupied in point cloud data can be signaled); 
	determining, by the processing circuitry and from the coded bitstream for the point cloud (e.g. see paragraphs 0008, 0009: input buffer is configured to receive point cloud data comprising multiple points in three-dimensional (3D) space; the input buffer is configured to receive, as part of a bitstream, encoded data), second signaling information based on the first signaling information indicating a first value (e.g. see paragraphs 0092, 0130-0133: indicators of whether points
are occupied in point cloud data can be signaled; decoder (401) may process residual values for any of the attributes of occupied points), the second signaling information being indicative of a partition mode of the set of points in the 3D space (e.g. see paragraphs 0092: the content of a point cloud frame or tile can be further organized as blocks or other sets of sample values; decoder may process residual values for any of the attributes of occupied points; also see paragraphs 0130-0133: indicators of whether points are occupied in point cloud data can be signaled); and 
	reconstructing, by the processing circuitry, the point cloud based on the partition mode (e.g. see paragraphs 0010, 0369: the bitstream manipulation tool is configured to reorganize the encoded data to include the selected one or more partitions; for example, the bitstream manipulation tool can drop a non-selected partition among the multiple partitions, move one of the selected one or more partitions, and/or combine two or more of the selected one or more partitions; the reorganized encoded data is decodable by decoding operations to reconstruct point cloud data, which includes multiple points in 3D space).
	Chou does not explicitly disclose determining, by the processing circuitry, the partition mode of the set of points in the 3D space based on the second signaling information. 
	However, Gao discloses determining, by the processing circuitry, the partition mode of the set of points in the 3D space based on the second signaling information (e.g. see abstract, paragraphs 0022, 0027, 0230: determining the partition mode of the multiple coding tree blocks, which are confined by block size restriction parameter and partition depth restriction parameter included in the SPS/PPS/slice header/tile header of the bit stream if the first indication; a second partition mode determining unit/circuit, configured for, determining the partition mode of the multiple coding tree blocks; also see Fig. 18).
before the effective filling date of the claimed invention to modify the system disclosed by Chou to add the teachings of Gao as above, in order to provide a decoding method performed by a decoder for decoding an encoded picture which is partitioned into multiple (two or more) coding tree blocks (CTUs) which are further partitioned into multiple coding blocks with particular sizes (see paragraph 0005: Gao).
	Regarding claim 2, Chou and Gao disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Chou does not explicitly disclose wherein the determining the partition mode  further comprises: determining the partition mode to be a pre-defined Quad-tree and Binary-tree (QtBt) partition based on the second signaling information indicating a second value.
	However, Gao discloses wherein the determining the partition mode (e.g. see paragraphs 0205, 0230: determining the partition mode) further comprises: determining the partition mode to be a pre-defined Quad-tree and Binary-tree (QtBt) partition based on the second signaling information indicating a second value (e.g. see Figs. 10, 11, paragraphs 0095, 0097, 0205: QTBT partitioning structure; determining the partition mode of the multiple coding tree blocks based on second indication value).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chou to add the teachings of Gao as above, in order to provide a decoding method performed by a decoder for decoding an encoded picture which is partitioned into multiple (two or more) 
	Regarding claim 3, Chou and Gao disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore Chou discloses further comprising: receiving third signaling information that indicates the 3D space is an asymmetric cuboid (e.g. see paragraphs 0008, 0065, 0085: receive point cloud data comprising multiple points in three-dimensional (3D) space; a point cloud frame can be organized into multiple tiles of the same size or different sizes (asymmetric cubes)); and 
	determining dimensions of the 3D space that are signaled along x, y, and z directions based on the third signaling information indicating the first value (e.g. see paragraphs 0102, 0133: a point cloud represents one or more objects in 3D space as a set of points; a point in the point cloud is associated with a position in 3D space (typically, a position having x, y, and z coordinates)).
	Regarding claim 4, Chou and Gao disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Chou does not explicitly disclose wherein the determining the partition mode further comprises: receiving 3-bit signaling information for each of a plurality of partition levels in the partition mode based on the second signaling information indicating the first value, the 3-bit signaling information for each of the plurality of partition levels being indicative of partition directions along x, y, and z directions for the respective partition level in the partition mode.
(e.g. see paragraphs 0205, 0230: determining the partition mode) further comprises: 
	receiving 3-bit signaling information for each of a plurality of partition levels in the partition mode based on the second signaling information indicating the first value (e.g. see abstract, paragraphs 0012, 0014: determining the partition mode of the multiple coding tree blocks, which are confined by default by block size restriction parameter and default partition depth restriction parameter if the first indication is second value; and partitioning the multiple coding tree blocks into the coding blocks with according to the partition mode), the 3-bit signaling information for each of the plurality of partition levels being indicative of partition directions along x, y, and z directions for the respective partition level in the partition mode (e.g. see abstract, paragraph 0129: determining the partition mode of the multiple coding tree blocks, samples in horizontal and vertical direction of the block 203 define the size of block 203).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Chou to add the teachings of Gao as above, in order to provide a decoding method performed by a decoder for decoding an encoded picture which is partitioned into multiple (two or more) coding tree blocks (CTUs) which are further partitioned into multiple coding blocks with particular sizes (see paragraph 0005: Gao).
	Regarding claim 5, Chou and Gao disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0102, 0133: receive point cloud data comprising multiple points in three-dimensional (3D) space; a point cloud represents one or more objects in 3D space as a set of points; a point in the point cloud is associated with a position in 3D space (typically, a position having x, y, and z coordinates).
	Regarding claim 6, Chou and Gao disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Chou does not explicitly disclose further comprising: determining the partition mode based on the first signaling information indicating a second value, the partition mode including a respective octree-partition in each of a plurality of partition levels in the partition mode.
	However, Gao discloses further comprising: determining the partition mode based on the first signaling information indicating a second value (e.g. see abstract, paragraphs 0012-0014: determining the partition mode of the multiple coding tree blocks, which are confined by default by block size restriction parameter and default partition depth restriction parameter if the first indication is second value; and partitioning the multiple coding tree blocks into the coding blocks with according to the partition mode), the partition mode including a respective octree-partition in each of a plurality of partition levels in the partition mode (e.g. see abstract, paragraph 0096: determining the partition mode of the multiple coding tree blocks; generate quadtree leaf nodes; quadtree leaf nodes may have a size from 16x16). 
before the effective filling date of the claimed invention to modify the system disclosed by Chou to add the teachings of Gao as above, in order to provide a decoding method performed by a decoder for decoding an encoded picture which is partitioned into multiple (two or more) coding tree blocks (CTUs) which are further partitioned into multiple coding blocks with particular sizes (see paragraph 0005: Gao).
Regarding claim 7, it contains the limitations of claim 1, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 8, it contains the limitations of claims 4 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 9, it contains the limitations of claims 5 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 10, it contains the limitations of claims 6 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 3 and 7, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 3 and 7, and is analyzed as previously discussed with respect to those claims.
Regarding claim 14, this claim is an apparatus claim of a method version as applied to claim 7 above, wherein the apparatus performs the same limitations cited in 
	Regarding claim 15, it contains the limitations of claims 8 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 9 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 10 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 11 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 13 and 14, and is analyzed as previously discussed with respect to those claims.

Allowable Subject Matter
6. 	Claims 12 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486